 Case 1:20-cv-00331-PLM-PJG ECF No. 25 filed 04/24/20 PageID.118 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 MICHIGAN NURSERY AND LANDSCAPE
 ASSOCIATION, et al.,

        Plaintiffs,                                  Case No. 1:20-cv-331

 v.                                                  HONORABLE PAUL L. MALONEY

 GRETCHEN WHITMER, et al.,

        Defendants.
 ____________________________/


          ORDER DISMISSING MOTION FOR PRELIMINARY INJUNCTION

       Pending before the Court is Plaintiffs’ motion for preliminary injunction (ECF No. 9). On

today’s date, Plaintiffs filed a Notice of (1) Withdrawal of the Motion, and (2) Time to Answer

Verified Complaint (ECF No. 24). Therefore,

       IT IS HEREBY ORDERED that the motion for preliminary injunction (ECF No. 9) is

DISMISSED AS WITHDRAWN. The hearing scheduled for April 29, 2020 is CANCELED.

       IT IS FURTHER ORDERED that pursuant to the Defendants agreement to waive service

and accept electronic delivery of the initial pleadings, the deadline for Defendants to answer the

complaint is June 16, 2020.



Dated: April 24, 2020                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
